Title: Lambert Wickes to the American Commissioners, 31 July 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
St. Malo July 31st 1777
This will be handed you by Monsr. Le Baron De Cadignun, whom I beg leave to introduce to your Acquaintance and hope you will render him all the service in your power, as he has been very kind and ready to render me every Service in his power for which I am much obliged, as he has been very Buissy in preventing the Paris orders from being rigorously executed here, and thereby prevented much trouble; This will be made use of meerly as an Introduction to your Acquaintance, As this Gentleman has no favour to ask and will not be amongst the Number of your American Adventurers, As he is well provided for in France and has no thoughts at present of going to America.
I shall esteem every Civility to this Gentleman as the Greatest favour done me, and remain, Gentlemen, with the greatest Respect Your most Obedient Humble Servant
Lambt. Wickes
To the Honbles. B. Franklin & S. Deane Esqrs.
 
Addressed: To / The Honble. Dr. Benja. Franklin / at / Paris / per favr. Monsr. / Le Barron De Cadignun
Notation: Capt Weeks St Malo’s July 31
